ORDER
PER CURIAM
Calvin Pettey (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a jury trial, Movant was convicted of first-degree murder, in violation of Section 565.020 (RSMo. 2000). Movant was sentenced to life imprisonment without parole.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*247The judgment is affirmed pursuant to Rule 84.16(b).